Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the application filed 2/13/2020, wherein claims 1-16 are pending. 

Drawings

The drawings are objected to because the applicant claims a bracket  slidably affixed to the actuator cylinder, the twine guide being affixed to the actuator cylinder via the bracket, wherein the bracket is configured to be slid back and forth by the actuator cylinder to move the twine guide between the resting position and the shifted position, however, it looks like from figs. 1,2 vs. fig. 3 that 103 (guide roller) slides relative to 104 (bracket) (more of 104 visible in figs. 1,2 extending beyond 103, and less of 104 visible extending beyond 103 in fig. 3)  and it is not clear if the structure that 103 rests on3, in figs. 1-3 is part of 104. Please clarify how the drawings show the language of claim 5.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,3,6-8,10,11,14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation "the knotter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Did applicant mean for claim 3 to depend from claim 2?
 Regarding claim 6, it is unclear whether the hay baler is meant to be functionally or structurally claimed as part of the claimed invention because claim 1 recites “configured for use with a hay baler” which indicates function, whereas claim 6 recites further structure of the hay baler.
Claim 7 recites the limitation "the knotter" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. “the knotter” is also in claim 8.
Regarding claim 7, it is unclear what is meant by “each being in the shifted position” because the claims only previously describe the lower twine shifter assembly as having a shifted position. The claims do not provide that the upper twine shifter assembly has the same structure and function as the lower twine shifter assembly.
Regarding claim 8, it is unclear what is meant by “each being in the resting position” because the claims only previously describe the lower twine shifter assembly as having a resting position. The claims do not provide that the upper twine shifter assembly has the same structure and function as the lower twine shifter assembly.
Regarding claim 10, claim 10 is unclear because it is not written as a complete sentence. There is no period and it appears that a limitation may be missing because it ends with “; and”. 


Regarding claim 14, it is unclear whether the hay baler is meant to be functionally or structurally claimed as part of the claimed invention because claim 9 recites “configured for use with a hay baler” which indicates function, whereas claim 14 recites further structure of the hay baler.
Claim 15 recites the limitation "the knotter" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. “the knotter” is also in claim 16.

Regarding claim 15, it is unclear what is meant by “each being in the shifted position” because the claims only previously describe the lower twine shifter assembly as having a shifted position. The claims do not provide that the upper twine shifter assembly has the same structure and function as the lower twine shifter assembly.
Regarding claim 16, it is unclear what is meant by “each being in the resting position” because the claims only previously describe the lower twine shifter assembly as having a resting position. The claims do not provide that the upper twine shifter assembly has the same structure and function as the lower twine shifter assembly.

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher et al. (U.S. 20150097370).
	Regarding claim 1, Schumacher teaches a twine shifter assembly (3, 36-39) configured for use with a hay baler (paras. 3, 15) that includes a needle (52) capable of moving in a needle plane (plane along which the needle moves, figs. 9-14). the twine shifter assembly comprising: a twine guide (39), the twine guide being aligned within the needle plane in a resting position (fig. 13) and being outside of the needle plane in a shifted position (fig. 3, paras. 57,65): and an actuator cylinder (38,3, para. 56) affixed to the twine guide (39)(affixed via 36,37). wherein the actuator cylinder is configured to controllably move the twine guide between the resting position and the shifted position (paras. 56,57), wherein the twine guide in the resting position holds a strand of twine within the needle plane (fig. 13, paras. 66,67): and wherein the twine guide in the shifted position holds the strand of twine outside the needle plane (the preceding limitation (“the  twine guide in the shifted position…”) is considered to recite an intended use, and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The strand of twine can be wrapped around  the twine guide in the shifted position so as to hold the strand of twine outside the needle plane).

Regarding claim 5, Schumacher teaches a bracket  (36,37) slidably affixed to the actuator cylinder (38,3)(paras. 56,57,  rotation included sliding), the twine guide (39) being affixed to the actuator cylinder via the bracket (figs. 3,4, paras. 56,57): wherein the bracket is configured to be slid back and forth by the actuator cylinder to move the twine guide between the resting position and the shifted position (paras. 56,57, rotation includes sliding).
Regarding claim 6, Schumacher teaches the twine shifter assembly is a lower twine shifter assembly (invention can be oriented such that the twine shifter assembly is below another twine shifter assembly, paras. 14,22,91, para. 25): and wherein the hay baler further comprises an upper twine shifter assembly (invention can be oriented such that another twine shifter assembly is above the lower twine shifter assembly, paras. 14,22,91, para. 25).
Regarding claim 7, Schumacher teaches the needle (52) moving upward to the knotter (1) with the lower twine shifter assembly and the upper twine shifter assembly each being in the shifted position (fig. 3) results in a 2-twine (42,43) knot being tied by the knotter (para. 65-82).
Allowable Subject Matter
Claims 9,12, and 13 are allowed. Claims 2,3, 8,10,11, and 14-16 are free of art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ast (U.S. Patent No. 5829346) and Eby (U.S. Patent No. 3482866) disclose knotters with shifting twine guides.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ABBY M SPATZ/           Examiner, Art Unit 3732                

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732